Case: 17-10224      Document: 00514259794         Page: 1    Date Filed: 12/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-10224                                   FILED
                                  Summary Calendar                          December 4, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

MEGAN KEMP,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:16-CR-132-26


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Megan Kemp appeals the sentence imposed following her guilty plea
conviction of conspiracy to possess with intent to distribute a controlled
substance. Kemp argues that the district court committed procedural and
substantive error by failing to account for her cooperation with state
authorities in a related criminal matter.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10224    Document: 00514259794     Page: 2   Date Filed: 12/04/2017


                                 No. 17-10224

      Kemp’s contention that the district court failed to consider her
cooperation as an 18 U.S.C. § 3553(a) sentencing factor is belied by the record.
During sentencing, the district court acknowledged its authority to impose a
sentence below the advisory guideline range. In discussing Kemp’s argument
regarding her cooperation, the district court understood that Kemp wanted her
cooperation to be taken into account when determining if a sentence below the
advisory guideline range was appropriate. The district court explicitly stated
that it would take Kemp’s arguments regarding her cooperation into
consideration. There is no indication that the district court did not understand
its discretion to consider Kemp’s assistance to state authorities with respect to
the § 3553(a) factors. Accordingly, there was no procedural error. See United
States v. Robinson, 741 F.3d 588, 599 (5th Cir. 2014).
      In addition, Kemp fails to rebut the presumption that her sentence is
substantively reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). The record reflects that the district court considered the relevant
§ 3553(a) factors as well as Kemp’s arguments for mitigating her sentence, but
concluded that a within-guidelines sentence was appropriate. This court will
not reweigh the § 3553(a) factors. See United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008). Kemp’s general disagreement with the
propriety of her sentence and the district court’s weighing of the § 3553(a)
factors is insufficient to rebut the presumption of reasonableness that attaches
to her within-guidelines sentence. See Cooks, 589 F.3d at 186; see also Gall v.
United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                         2